In 1948 the relator’s friend was committed to Matteawan State Hospital under sections 658 et seq. of the Code of Criminal Procedure. In 1952 (cf. Mental Hygiene Law, § 76) the relator brought this habeas corpus proceeding to obtain the inmate’s release on the ground that he is capable of understanding the criminal charge against him, the proceedings in connection therewith, and to make his defense thereto. On the return of the writ the relator demanded a jury trial as of right, and the application was denied. The relator did not offer any proof of mental condition, and the writ was dismissed and the inmate remanded to the hospital. Order affirmed, without costs. No opinion. Nolan, P. J., Adel, MaeCrate, Schmidt and Beldock, JJ., concur.